UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Defendant.

)
UNITED STATES OF AMERICA )
)
)
Vv. ) Criminal No. 19-cr-315 (ESH)
)
DESHAWN HOOD, )
)
)
)

 

MEMORANDUM OPINION AND ORDER

Defendant Deshawn Hood has been charged with possession of a firearm by a convicted
felon, in violation of 18 U.S.C. § 922(g). On September 18, 2019, the government requested he
be detained pretrial (see Mem. in Support of Pretrial Detention [ECF 4]), a request that was
preliminarily granted pending a detention hearing. (See Sept. 19, 2019 Minute Entry.) After a
hearing on September 27, 2019, Magistrate Judge Robinson granted the government’s motion for
detention and denied Hood’s motion for release. (See Sept. 27, 2019 Minute Entry.) On October
14, 2019, Hood renewed his motion to revoke detention and set release conditions (see Mot. to
Revoke Detention Order (“Mot. to Revoke”) [ECF 11]), which the government opposed. (See
Resp. to Mot. to Revoke Detention Order [ECF 17].) Magistrate Judge Robinson entered an
order of detention on October 18, 2019, finding by clear and convincing evidence that, in
consideration of the factors in 18 U.S.C. § 3142(g), there were no conditions of release that
“would reasonably assure the safety of any other person and the community.” (See Order of
Detention at 2 [ECF 13]); see also 18 U.S.C. § 3142(f), (g). Ata status conference on October
23, 2019, the Court denied Hood’s motion to revoke detention and set release conditions. This

Memorandum Opinion sets forth in further detail the basis for the Court’s ruling.
DISCUSSION

Under the Bail Reform Act, 18 U.S.C. § 3141 et seg., a judicial officer “shall order” a
defendant’s detention before trial if “the judicial officer finds that no condition or combination of
conditions will reasonably assure the appearance of the person as required and the safety of any
other person and the community.” Jd. § 3142(e). The judicial officer considering the propriety
of pretrial detention must consider four factors:

(1) the nature and circumstances of the offense charged, including
whether the offense ... involves .. . [a] firearm;

(2) the weight of evidence against the person;

(3) the history and characteristics of the person, including . . . the
person’s character, physical and mental condition, family ties,
employment, financial resources, length of residence in the
community, community ties, past conduct, history relating to drug
or alcohol abuse, criminal history, and record concerning
appearance at court proceedings; and . . . whether, at the time of
the current offense or arrest, the person was on probation, on
parole, or on other release pending trial, sentencing, appeal, or
completion of sentence for an offense under Federal, State, or local
law; and

(4) the nature and seriousness of the danger to any person or the
community that would be posed by the person’s release.

Id. § 3142(g). The government is required to demonstrate the inability of any condition or
combination of conditions to assure the safety of any person and the community by clear and
convincing evidence. See id. § 3142(f). As to risk of flight, the D.C. Circuit has concluded that
the appropriate burden is preponderance of the evidence. See United States v. Vortis, 785 F.3d
327, 328-29 (D.C. Cir. 1986). Without reaching the issue of danger to the community upon
which Magistrate Robinson relied, and for the reasons stated below, the Court finds by a
preponderance of the evidence that no conditions will reasonably assure Hood’s appearance as

required and thus denies Hood’s motion to revoke detention and set release conditions.
Hood bases his motion for revocation of detention on “his family and community ties” to
the District (Mot. to Revoke at 3), as well as his compliance with supervised release conditions
prior to this re-arrest. (See id. at 4.) However, this argument ignores Hood’s prior experience of
violating his release conditions and the limited effect his ties to the District and his family seem
to have on him, as evidenced by his abscondence in a prior case before the Court. See United
States v. Hood, Docket No. 15-cr-46. In that case—which coincidentally is for the same offense
with which he is charged in the instant matter—Hood was placed in the High Intensity
Supervision Program (“HISP”) and allowed to reside with his mother in Northeast Washington.
(See Order Setting Conditions [ECF 4], Docket No. 15-cr-46.) Less than two weeks later,
Pretrial Services received a tamper alert from Hood’s GPS device, and soon after learned from
his mother that Hood had removed the device and not returned home since. (See Bench Warrant
[ECF 5], Docket No. 15-cr-46.) A Pretrial Services request issued at that time reported that
Hood also left a note, stating “that he can not [sic] allow the court system to run his life.”
(Pretrial Services Request for Revocation at 2, April 21, 2015; see also Tr. of Oct. 23, 2019
Status Conf. at___.) A bench warrant was issued for Hood’s arrest, and he could not be located
until almost nine months later. (See Bench Warrant.) Notwithstanding this serious disregard for
the Court’s authority, Hood again asks to be placed in HISP and allowed to live with another
family member, his grandmother, this time in Northwest D.C. (See Mot. to Revoke at 2.)

In light of the above-described incident, the Court finds by a preponderance of the
evidence that no conditions of release will reasonably assure Hood’s future appearances before
the Court. As a result, Hood’s motion for revocation of detention and setting of release

conditions is hereby denied. In accordance with 18 U.S.C. § 3142(i), the Court hereby orders
that he remain in the custody of the Attorney General for confinement in a corrections facility
pending trial.

SO ORDERED.

a j qed I A

 

 

ELLEN S. HUVELLE
United States District Judge
Date: October 24, 2019
